 



Exhibit 10.1
(MAXIM LOGO) [y56350y5635001.gif]
March 7, 2008
Dr. Steven C. Quay, Chairman & CEO
Nastech Pharmaceutical Company Inc.
3830 Monte Villa Parkway
Bothell, WA 98021
Dear Dr. Quay:
     This letter (the “Agreement”) constitutes the agreement between Maxim
Group, LLC (“Maxim” or the “Placement Agent”) and Nastech Pharmaceutical Company
Inc. (together with its affiliates and subsidiaries, the “Company”), that Maxim
shall serve as the placement agent for the Company,, on a “reasonable best
efforts” basis, in connection with the proposed placement (the “Placement”) of
registered securities (the “Securities”) of the Company, including shares (the
“Shares”) of the Company’s common stock (the “Common Stock”) and warrants to
purchase shares of Common Stock. The terms of such Placement and the Securities
shall be mutually agreed upon by the Company and the purchasers (ekch, a
“Purchaser” and collectively, the “Purchasers”) and nothing herein constitutes
that Maxim would have the power or authority to bind the Company or any
Purchaser or an obligation for the Company to issue any Securities or complete
the Placement. This Agreement and the documents executed and delivered by the
Company and the Purchasers in connection with the Placement shall be
collectively referred to herein as the “Transaction Documents.” The date of the
closing of the Placement shah be referred to herein as the “Closing Date.” The
Company expressly acknowledges and agrees that Maxim’s obligations hereunder are
on a reasonable best efforts basis only and that the execution of this Agreement
does not constitute a commitment by Maxim to purchase the Securities and does
not ensure the successful placement of the Securities or any portion thereof or
the success of Maxim with respect to securing any other financing on behalf of
the Company.
SECTION 1. Compensation and other Fees.

    As compensation for the services provided by Maxim hereunder, the Company
agrees to pay to Maxim:

(A) The fees set forth below with respect to the Placement:
a) A cash fee payable immediately upon the closing of the Placement equal to 6%
of the aggregate gross proceeds raised in the Placement. Maxim shall also be
entitled to a corporate finance fee equal to 1% of the gross proceeds of the
Offering.
b) Warrants to purchase that number of shares of Common Stock equal to 5% of the
aggregate number of Shares sold in the Placement. Such warrants shall have the
same terms as the long-term warrants (if any) issued to the Purchasers in the
Placement except that such warrants shall not be transferable except as
permitted by FINRA Rule 2710.
(B) The Company also agrees to reimburse Maxim’s reasonable legal expenses (with
supporting invoices/receipts). The Company will reimburse Maxim in a timely
manner for all the reasonable legal fees incurred by Maxim in connection with
the Placement. In addition, the Company shall also be responsible for (i) the
costs and fees associated with the filing of the offering
Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago. IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
March 7, 2008
Page 2
materials with the Financial Industry Regulatory Authority (FINRA) (including
all required COBRADesk fees), and (ii) legal fees incurred by the Placement
Agent in connection with the COBRADesk filings. Such amounts shall come from the
proceeds received in the Offering and shall be paid at each Closing of the
Offering.
SECTION 2. REGISTRATION STATEMENT.
The Company represents and warrants to, and agrees with, the Placement Agent
that:
     (A) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No.333-148911) under the Securities Act of 1933, as amended (the “Securities
Act”), which became effective on February 4, 2008, and a registration statement
on Form S-3 (Registration File No. 333-138088) under the Securities Act, which
became effective on November 29, 2006, for the registration under the Securities
Act of the Shares. At the time of each such filing, the Company met the
requirements of Form S-3 under the Securities Act. Each such registration
statement meets the requirements set forth in Rule 415(a)(l)(x) under the
Securities Act and complies with said Rule. The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statements relating to the placement of the Shares and the plan of distribution
thereof and has advised the Placement Agent of all further information
(financial and other) with respect to the Company required to be set forth
therein. Such registration statements, including the exhibits thereto, as
amended at the date of this Agreement, are hereinafter collectively called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus Supplement.” Any reference
in this Agreement to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information which is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses if any, used in
connection with the Placement, including any documents incorporated by reference
therein.
     (B) The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as
Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
March 7, 2008
Page 3
amended or supplemented, if applicable, will not, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement,
each as of its respective date, comply in all material respects with the
Securities Act and the Exchange Act and the applicable Rules and Regulations.
Each of the Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, as amended or supplemented, did not and will not contain
as of the date thereof any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Incorporated
Documents, when they were filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
tune period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.
     (C) The Company is eligible to use free writing prospectuses in connection
with the Placement pursuant to Rules 164 and 433 under the Securities Act. Any
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder. Each free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d)
under the Securities Act or that was prerpared by or on behalf of or used by the
Company complies or will comply in all material respects with the requirements
of the Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.
     (D) The Company has delivered, or will as promptly as practicable deliver,
to the Placement Agent complete conformed copies of the Registration Statement
and of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Shares other than the Base Prospectus, the Time of Sale Prospectus,
if any, the Prospectus Supplement, the Registration Statement, copies of the
documents incorporated by reference therein and any other materials permitted by
the Securities Act.
Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
March 7, 2008
Page 4
SECTION 3. REPRESENTATIONS AND WARRANTIES.
     The Company makes to Maxim all of the representations and warranties which
the Company makes to the Purchasers in the Securities Purchase Agreement, and in
addition makes the following two representations:
     (a) Approvals. The issuance and listing on the Nasdaq Global Market of the
Shares requires no further approvals, including but not limited to, the approval
of shareholders.
     (b) NASD Affiliations. There are no affiliations with any NASD member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company, except as set forth in
the Base Prospectus.
SECTION 4. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached here to as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.
SECTION 5. ENGAGEMENT TERM. Maxim’s engagement hereunder will be until March 20,
2008. Notwithstanding anything to the contrary contained herein, the provisions
concerning confidentiality, indemnification, contribution and the Company’s
obligations to pay fees and reimburse expenses contained herein and the
Company’s obligations contained in the Indemnification Provisions will survive
any expiration or termination of this Agreement. Maxim agrees not to use any
confidential information concerning the Company provided to them by the Company
for any purposes other than those contemplated under this Agreement.
SECTION 6. MAXIM INFORMATION. The Company agrees that any information or advice
rendered by Maxim in connection with this engagement is for the confidential use
of the Company only in their evaluation of the Placement and, except as
otherwise required by law, the Company will not disclose or otherwise refer to
the advice or information in any manner without Maxim’s prior written consent.
SECTION 7. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that Maxim is not and
shall not be construed as a fiduciary of the Company and shall have no duties or
liabilities to the equity holders or the creditors of the Company or any other
person by virtue of this Agreement or the retention of Maxim hereunder, all of
which are hereby expressly waived.
SECTION 8. CLOSING. The obligations of the Placement Agent and the closing of
the sale of the Securities hereunder are subject to the accuracy, when made and
on the Closing Date of the representations and warranties on the part of the
Company and its Subsidiaries contained herein, to the accuracy of the statements
of the Company and its Subsidiaries made in any certificates pursuant to the
provisions hereof, to the performance by the Company and its Subsidiaries of
their obligations hereunder, and to each of the following additional terms and
conditions:
     (A) No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.
Any filings required to be made by the Company in shall have been timely filed
with the Commission.
Members NASD & SIPC
403 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago. IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
March 7, 2008
Page 5
     (B) The Placement Agent shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the reasonable opinion
of counsel for the Placement Agent, is material or omits to state any fact
which, in the reasonable opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading.
     (C) All corporate proceedings and other legal matters incident to the
authorization, form execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.
     (D) The Placement Agent shall have received from outside counsel to the
Company such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, substantially identical to that provided to
the Purchasers.
     (E) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Base Prospectus, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, otherwise than as set forth in or contemplated
by the Base Prospectus, the effect of which, in any such case described in
clause (i) or (ii), is, in the reasonable judgment of the Placement Agent, so
material and adverse as to make it impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement.
     (F) The Common Stock is registered under the Exchange Act and, as of the
Closing Date, the Shares shall be listed and admitted and authorized for trading
on the Nasdaq Global Market, and satisfactory evidence of such actions shall
have been provided to the Placement Agent. The Company shall have taken no
action designed to, or likely to have the effect of terminating the registration
of the Common Stock under the Exchange Act or delisting or suspending from
trading the Common Stock from the Nasdaq Global Market, nor has the Company
received any information suggesting that the Commission or the Nasdaq Global
Market is contemplating terminating such registration or listing.
     (G) Subsequent to the execution and delivery of this Agreement, there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the Nasdaq National Market or the American Stock
Exchange or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or Maximum prices or Maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in
Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
March 7, 2008
Page 6
which it is not currently engaged, the subject of an act of terrorism, there
shall have been an escalation in hostilities involving the United States, or
there shall have been a declaration of a national emergency or war by the United
States, or (iv) there shall have occurred any other calamity or crisis or any
change in general economic, political or financial conditions in the United
States or elsewhere, if the effect of any such event in clause (iii) or
(iv) makes it, in the sole judgment of the Placement Agent, impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated by the Base Prospectus and the Prospectus
Supplement.
     (H) No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.
     (I) The Company shall have prepared and filed with the Commission a Current
Report on Form 8 -K with respect to the Placement, including as an exhibit
thereto this Agreement,
     (J) The Company shall have entered into subscription agreements with each
of the Purchasers and such agreements shall be in full force and effect and
shall contain representations and warranties of the Company as agreed between
the Company and the Purchasers.
     (K) FINRA hall have raised no objection to the fairness and reasonableness
of the terms and arrangements of this Agreement. In addition, the Company shall,
if requested by the Placement Agent, make or authorize Placement Agent’s counsel
to make on the Company’s behalf, an Issuer Filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 2710 with respect to the
Registration Statement and pay all filing fees required in connection therewith.
     (L) Prior to the Closing Date, the Company shah have furnished to the
Placement Agent such further information, certificates and documents as the
Placement Agent may reasonably request.
     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agent.
SECTION 9. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreerment and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party
Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
March 7, 2008
Page 7
shall commence an action or proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorneys fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
SECTION 10. Entire Agreement/Misc. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both Maxim and the Company. The representations,
warranties, agreements and covenants contained herein shall survive the closing
of the Placement and delivery and/or exercise of the Securities, as applicable.
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
SECTION 11. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (New York City time) on any business day,
(c) the business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages hereto. In addition
to providing notice to the to the individual set forth on the signature pages,
all notices and communications sent to the Placement Agent shall also be
forwarded to: James E. Siege, Esq. Maxim Group LLC, 405 Lexington Avenue, 2nd
Floor, New York, New York 10174: Facsimile No. (212) 895-3860.
Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
March 7, 2008
Page 8
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

            Very truly yours,

MAXIM GROUP, LLC
      By:   /s/ Peter Stern         Name:   Peter Stern        Title:   Managing
Director     

                  By:   /s/ Clifford A. Teller         Name:   Clifford A.
Teller        Title:   Director of Investment Banking     

Address for notice:
405 Lexington Avenue
New York, NY, 10174
Accepted and Agreed to as of
the date first written above:
Nastech Pharmaceutical Company Inc.

         
By:
  /s/ Dr. Steven C. Quay, Chairman and CEO    
 
       
 
  Name: Dr. Steven C. Quay    
 
  Title: Chairman and Chief Executive Officer    

Address for notice:
Nastech Pharmaceutical Company Inc.
3830 Monte Villa Parkway
Bothell, WA 98021
Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
Indemnification Provisions
March 7, 2008
ADDENDUM A
INDEMNIFICATION PROVISIONS
     In connection with the engagement of Maxim Group, LLC (“Maxim”) by Nastech
Pharmaceutical Company Inc. (the “Company”) pursuant to a placement agreement
dated March 6, 2008, between the Company and Maxim, as it may be amended from
time to time in writing (the “Agreement”), the Company hereby agrees as follows:

1.   To the extent permitted by law, the Company will indemnify Maxim and Its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934) against all losses, claims,
damages, expenses and liabilities, as the same are incurred (including the
reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to the Agreement, except to the extent that any
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
are found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily and directly from Maxim’s willful misconduct or gross
negligence in performing the services described herein.   2.   Promptly after
receipt by Maxim of notice of any claim or the commencement of any action or
proceeding with respect to which Maxim is entitled to indemnity hereunder, Maxim
will notify the Company in writing of such claim or of the commencement of such
action or proceeding, and the Company will assume the defense of such action or
proceeding and will employ counsel reasonably satisfactory to Maxim and will pay
the fees and expenses of such counsel. Notwithstanding the preceding sentence,
Maxim will be entitled to employ counsel separate from counsel for the Company
and from any other party in such action if counsel for Maxim reasonably
determines that it would be inappropriate under the applicable rules of
professional responsibility for the same counsel to represent both the Company
and Maxim. In such event, the reasonable fees and disbursements of no more than
one such separate counsel will be paid by the Company. The Company will have the
exclusive right to settle the claim or proceeding provided that the Company will
not settle any such claim, action or proceeding without the prior written
consent of Maxim, which will not be unreasonably withheld.   3.   The Company
agrees to notify Maxim promptly of the assertion against it or any other person
of any claim or the commencement of any action or proceeding relating to a
transaction contemplated by the Agreement.   4.   If for any reason the
foregoing indemnity is unavailable to Maxim or insufficient to hold Maxim
harmless, then the Company shall contribute to the amount paid or payable by
Maxim as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Maxim on the other, but also the relative
fault of the Company on the one hand and Maxim on the other that resulted in
such losses, claims, damages or liabilities, as well as any relevant equitable
considerations. The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim. Notwithstanding the provisions hereof,
Maxim’s share of the liability hereunder shall not be in excess of the amount of
fees actually received, or to be received, by Maxim under the Agreement
(excluding any amounts received as reimbursement of expenses incurred by Maxim).

Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD



 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
Indemnification Provisions
March 6, 2008

5.   These Indemnification Provisions shall remain in full force and effect
whether or not the transaction contemplated by the Agreement is completed and
shall survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

            MAXIM GROUP, LLC
      By:   /s/ Peter Stern         Name:   Peter Stern        Title:   Managing
Director     

                  By:   /s/ Clifford A. Teller         Name:   Clifford A.
Teller        Title:   Director of Investment Banking     

Accepted and Agreed to as of
the date first written above:
Nastech Pharmaceutical Company Inc.

         
By:
  /s/ Steven C. Quay, Chairman and CEO    
 
       
 
  Name: Steven C. Quay    
 
  Title: Chairman and Chief Executive Officer    

Members NASD & SIPC
405 Lexington Ave. • New York, NY 10174 • Tel (212) 895-3500 • (800) 724-0761 •
fax (212) 895-3783 • www.maximgrp.com
New York, NY • Long Island, NY • Chicago, IL • Red Bank, NJ • Baltimore, MD

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
Amendment to Placement Agency Agreement
March 25, 2008
(LOGO) [y56350y5635001.gif]
March 25, 2008
Dr. Steven C. Quay, Chairman & CEO
Nastech Pharmaceutical Company Inc.
3830 Monte Villa Parkway
Bothell,WA 98021
Dear Dr. Quay:
In reference to the Maxim Placement Agency Agreement dated March 6 2008,
Section 5, the term of the engagement shall be extended to April 30, 2008.
Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim the enclosed copy of this Agreement.

            Very truly yours,

MAXIM GROUP, LLC
      By:   /s/ Peter Stern         Name:   Peter Stern        Title:   Managing
Director     

                  By:   /s/ Clifford A. Teller         Name:   Clifford
A.Teller        Title:   Director of Investment Banking     

Address for notice:
405 Lexington Avenue
New York, NY, 10174
Accepted and Agreed to as of
the date first written above:

 



--------------------------------------------------------------------------------



 



Nastech Pharmaceutical Company Inc.
Amendment to Placement Agency Agreement
March 25, 2008
Nastech Pharmaceutical Company Inc.

         
By:
  /s/ Dr. Steven C. Quay    
 
       
 
  Name: Dr. Steven C. Quay    
 
  Title: Chairman and Chief Executive Officer    

Address for notice:
Nastech Pharmaceutical Company Inc.
3830 Monte Villa Parkway
Bothell,WA 98021

 